Citation Nr: 1645285	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral shoulders, to include as secondary to service-connected palindromic rheumatism.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected palindromic rheumatism.

3.  Entitlement to a disability rating in excess of 20 percent for palindromic rheumatism.

4.  Entitlement to service connection for circulatory problems.

5.  Entitlement to service connection for upper extremity neuropathy.

6.  Entitlement to service connection for lower extremity neuropathy.

7.  Entitlement to service connection for upper extremity cold injury.

8.  Entitlement to service connection for lower extremity cold injury.

9.  Entitlement to service connection for clinical gastritis.

10.  Entitlement to service connection for lichen planus.

11.  Entitlement to service connection for a nervous condition.

12.  Entitlement to service connection for a traumatic brain injury (TBI).

13.  Entitlement to service connection for otitis externa.

14.  Entitlement to service connection for obstructive sleep apnea.

15.  Entitlement to service connection for hyperlipidemia.

16.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for malignant neoplasm conjunctiva.


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, November 2011, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Issues 4 - 16 listed on the title page stem from the November 2011 rating decision.  In December 2011, the Veteran submitted a letter which stated "[t]his letter is to a follow-up to Noted of my disagreement (NOD), for the VA rating decision dated Nov. 30, 2007; The issues (s) the I am in disagreement with are : [issues 4-16]."  The Board recognizes that there is no November 30, 2007 rating decision of record and that all of the issues the Veteran expressed disagreement with were denied in the November 30, 2011 rating decision.  Thus, it appears that the Veteran merely committed a typographical error as to the date of the decision, and given the timing of this filing the Board will resolve all reasonable doubt and find that the Veteran timely filed an adequate notice of disagreement (NOD) with the stated issues.       38 C.F.R. §§ 3.102, 20.201.  Issues 4-16 are therefore properly in appellate status and will be discussed further in the REMAND section below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO when he submitted a July 2010 substantive appeal.  In a February 2011 letter, the Veteran was advised that this hearing had been scheduled; however in a March 2011 statement, he requested that the hearing be cancelled.

The issues pertaining to service connection for shoulder and lumbar spine disabilities were previously remanded by the Board in February 2013.  During the pendency of the appeal, the Veteran perfected his claim of entitlement to an increased rating for palindromic rheumatism and the issue has been merged on appeal.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

The issues of an increased rating for palindromic rheumatism and service connection for degenerative disc disease of the lumbar spine are decided herein.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's palindromic rheumatism has not been an active disease process at any point during the appeal period and there are no chronic residuals.

2.  The Veteran's degenerative disc disease of the lumbar spine was not proximately caused or aggravated by the palindromic rheumatism, and it is also not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a disability rating in excess of 20 percent for palindromic rheumatism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.71a Diagnostic Code 5002 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard January 2009 and April 2011 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

In the February 2013 Board remand, the Board requested that all medical treatment records dating back to 1984 from the San Juan VA medical center be obtained and associated with the claims file.  In April 2013, the RO requested these records and they were received in February 2014.  The document file contained 415 pages of medical records dating back to December 1999.  A review of the claims file shows additional records from the San Juan VA medical center dating back to October 1989.  Thus, the Board finds substantial compliance with its remand directive.
See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Any further development would unduly delay adjudication of the issues decided herein as the absence of any potential treatment records prior to 1989 would not prejudice these claims.  See, generally, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence is not required in the face of overwhelming evidence in support of the result of a particular claim.).  

The Veteran was provided VA medical examinations in January 2009, August 2010, December 2011, August 2015, and March 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

The Veteran seeks service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected palindromic rheumatism.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

A review of the record shows that the Veteran has a current diagnosis of degenerative disc disease.  See March 2016 VA examination report (diagnosed degenerative disc disease); see also January 2009 VA examination report (diagnosed mild L3-4 retrolisthesis with spondylosis suggested; discogenic disease at L5-S1; lumbar myositis).  Accordingly, the first element of service connection is met.

As noted above, the Veteran believes that his degenerative disc disease is related to his palindromic rheumatism.  The January 2009 VA examiner considered this theory; however, he determined that due to the intermittent nature of palindromic rheumatism there was a low probability that the Veteran's degenerative changes were secondary to such episodes.  The December 2011 VA examiner also opined that the Veteran's degenerative changes and osteopenia at multiple joints are not at least as likely as not due to or the result of palindromic rheumatism.  That examiner reasoned that the Veteran's medical history and the examination indicated that his joint problems were consistent with that of degenerative joint disease and that there was no previous rheumatology evaluation of record to support the palindromic rheumatism diagnosis.  The March 2016 VA examiner determined that the Veteran's degenerative disc disease was not at least as likely as not proximately caused or aggravated by the palindromic rheumatism.  The examiner reasoned that, by definition, the degenerative lumbar condition and the service-connected palindromic rheumatism are different disease entities with different biomechanical properties and pathophysiological processes unrelated to each other.  The examiner opined that the Veteran's current degenerative changes were the result of the normal aging process.

The Board has also considered the Veteran's lay statements regarding an etiological relationship between his degenerative disc disease and palindromic rheumatism.  However, the Veteran's statements are not competent evidence of such a relationship because he does not have the medical training or expertise to make such a complicated medical determination.  See Jandreau, 492 F. 3d at 1377.   There is otherwise no competent evidence of record supporting a relationship between the two conditions.

Accordingly, there is no doubt to be resolved; entitlement to service connection for degenerative disc disease as secondary to palindromic rheumatism is not warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Nonetheless, the Board will still consider whether service connection may be warranted based on a direct theory of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

To this end, the Veteran has not asserted that his lumbar spine condition is directly related to service.  His service treatment records (STRs) are absent of any complaints or treatment relating to the lumbar spine, and his separation examination was negative for any back problems.  The only competent etiological opinion of record pertaining to a direct theory of service connection was authored by the March 2016 VA examiner, who wrote that it is less likely than not that the lumbar condition was incurred in or caused by service because the STRs were silent of any complaints of lumbar pain during service and because his present lumbar findings were expected change related to the normal aging process.  In addition to this opinion, the Board also observes that a November 2004 VA examination noted that a May 1998 arthritic bone survey had not shown evidence of degenerative changes, implying that such changes present in 2004 were a recent development that had their onset well after the Veteran was discharged from service.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's degenerative disc disease was incurred in or is otherwise related to his active military service.  There is no doubt to resolve; service connection for degenerative disc disease of the lumbar spine is not warranted on a direct basis, either.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

III.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's palindromic rheumatism is rated pursuant to the Schedule of ratings - musculoskeletal system, specifically 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002.  DC 5002 assigns various ratings based on whether arthritis, rheumatoid, is an active process or it is manifested by chronic residuals.  

For active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted where manifestations less than commensurate with the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.

For chronic residuals, DC 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable DCs.  A note to DC 5002 provides that the rating for the active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating should be assigned.

B.  Analysis

The Veteran seeks a disability rating in excess of 20 percent for palindromic rheumatism.  The Board observes that this 20 percent rating has been effect for over 20 years and therefore, absent a finding of fraud in the initial assignment of the rating, it cannot be reduced.  See 38 C.F.R. § 3.951(b).  The appeal period before the Board begins on March 3, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating for palindromic rheumatism is not warranted; the 20 percent rating should be continued.

A brief review of the Veteran's medical history as it pertains to palindromic rheumatism is helpful to provide some context for the evaluation of this disability during the appeal period.  The Veteran's STRs showed complaints of arthritic pains in the knees and ankles, though no affirmative diagnosis of arthritis was provided.  See January 1955 and March 1954 STRs.  The Veteran's May 1955 separation examination was also negative for a diagnosis of arthritis.  Nonetheless, the Veteran continued to complain of similar pains after discharge.  A February 1957 VA examination report found that no acute orthopedic condition was present; the examiner's conclusion was based, in part, on radiographic imaging of the knees, hands, shoulders, and lumbosacral spine that was described as essentially being negative.  A June 1971 VA clinical record provided a diagnosis of rheumatoid arthritis based on history, though again radiographic imaging was negative.  Based on this diagnosis, in a September 1971 rating decision the RO granted service connection for arthritis, probably gouty, and assigned a noncompensable rating.  Thereafter, the Veteran submitted a December 1975 medical statement from the Instituto de Reumatologia de P.R. that stated that the Veteran's clinical history, laboratory, and x-ray findings were compatible with a diagnosis of palindromic rheumatism.  (Emphasis added.)  The Board observes that the medical statement showed that the testing results were negative; however, the Veteran had reported  experiencing a history of suffering on and off with episodes of arthritis.  VA examinations of December 1975 and July 1988 diagnosed arthritis, by history, undetermined type.  Nonetheless, in October 1988 the RO issued a rating decision that revised the diagnosis of the Veteran's service-connected arthritis to palindromic rheumatism and assigned a 20 percent rating pursuant to DC 5002, the minimum rating for an active disease process.  Since that decision, the Veteran has brought a number of claims asking for a higher rating; each has been denied.  The evidence, both VA examinations and treatment records, has shown that the Veteran continues to struggle with arthritic pains in multiple joints.  A November 2003 VA examination report showed that the Veteran now had degenerative arthritis in his shoulders, lumbar spine, and knees, as confirmed by radiographic imaging.  A November 2003 Rheumatology Consult indicated that the Veteran had been evaluated in the rheumatology clinic and that there was no evidence to support a diagnosis of rheumatoid arthritis; the consult notes indicated that his symptoms were mostly secondary to osteoarthritis and also consistent with fibromyalgia.  A November 2004 VA examination confirmed current degenerative changes.  VA examinations of February 2007 and September 2008 were consistent with the other recent examinations; however, the September 2008 examiner also concluded that there was no active disease process of palindromic rheumatism in the upper or lower extremities.  Based, in part, on the September 2008 VA examination report, the Board determined in a June 2009 decision that a disability rating in excess of 20 percent for palindromic rheumatism was not warranted because the Veteran did not have an active disease process or chronic residuals.

With that historical context, the Board will now review the pertinent evidence of record during the appeal period from March 3, 2010.  This evidence consists of VA examination reports, VA treatment records, and the Veteran's lay statements.  As it pertains to his lay statements, the Board recognizes that the Veteran is competent to report his readily observable symptomatology, however he possesses neither the medical training nor expertise to attribute these symptoms to a specific pathological disease process; that is, he is competent to say he experiences joint pain but he is not competent to say, for example, that his limitation of motion of a particular joint is associated with or a residual of palindromic rheumatism as opposed to being associated with or a residual of degenerative arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A review of the Veteran's VA treatment records show that the Veteran has continued to seek treatment for his joint pains.  The records show a diagnosis of rheumatoid arthritis, despite the prior November 2003 Rheumatology Consult that ruled out such a diagnosis.  The records also show that the Veteran has degenerative arthritis in multiple joints.

A December 2011 VA examination report indicated a historical diagnosis of rheumatoid arthritis (atrophic), but also acknowledged that the Veteran had degenerative changes and osteopenia in multiple joints.  The examiner noted that the Veteran experienced non-incapacitating exacerbations daily, most often in the morning hours, and that they were manifested by pain and stiffness.  No pain, limitation of motion, or other symptoms or effects were attributed to the rheumatoid arthritis.  The examiner provided an etiological opinion that clarified the findings as to symptomatology; in particular, a contradictory finding of no pain attributed to rheumatoid arthritis while at the same time noting daily non-incapacitating exacerbations manifested by pain and stiffness.  The examiner wrote that according to the history, physical examination, and studies conducted, the Veteran's condition was degenerative joint disease in multiple joints.  The examiner implied that the historical diagnosis of rheumatoid arthritis was unsupported by the current and historical evidence.

The Veteran underwent another VA examination for his palindromic rheumatism in August 2015.  The examiner reviewed the electronic copy of the claims file, all Veterans Health Administration records, and conducted an in-person examination.  A historical diagnosis of palindromic rheumatism was given, and the date of diagnosis was noted to be the date of service connection.  As to the evaluation of the condition, the examiner marked "no" for all symptoms and functional effects.

In summary, a review of the pertinent evidence of record shows that the Veteran's palindromic rheumatism, at best, ceased being an active disease process prior to the appeal period as noted in the September 2008 VA examination report.  The Board is also cognizant that a November 2003 Rheumatology Consult ruled out a rheumatoid condition all together, and that during the appeal period the December 2011 examiner reached a similar conclusion.  While the Board is aware that such a condition has continued to be listed in the Veteran's treatment records as a current diagnosis, it appears this has been based upon a prior historical diagnosis rather than upon new testing that has confirmed the disease as an active process.  The Board is also aware of a January 2009 VA examination that indicated that the Veteran's signs and symptoms favored an inflammatory etiology such as palindromic rheumatism with a superimposed degenerative joint disease, however this examiner did support a current finding of a rheumatoid condition; his opinion merely used palindromic rheumatism as an example of an inflammatory condition over which the degenerative arthritis shown on examination could have been superimposed.  Accordingly, the Board finds that the preponderance of the evidence does not support that palindromic rheumatism has existed as an active disease process at any point during the appeal period.

The Board also finds that the Veteran's palindromic rheumatism has no chronic residuals; while symptoms such as pain, stiffness, and limitation of motion have all been noted on examinations, they have been related to the Veteran's degenerative changes and not the palindromic rheumatism.  See VA examination reports from January 2009, August 2010, December 2011, August 2015, and March 2016.  There is no doubt to be resolved; a disability rating in excess of 20 percent for palindromic rheumatism is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a.  The Board further finds that a staged rating is not warranted because a higher rating for palindromic rheumatism has not been warranted at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether referral for an extraschedular rating may be warranted.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Additionally, referral for an extraschedular rating should not be limited to the effects of a single service-connected disability; if the facts warrant, consideration should be given to the compound/combined impact of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Board has determined that the Veteran's palindromic rheumatism is not an active disease process and has no chronic residuals.  The joint pains and dysfunctions that the Veteran experiences are attributed to nonservice-connected disabilities.  Accordingly, the schedular criteria are adequate to describe the severity and symptoms of the Veteran's condition.  

The Board also notes that the Veteran has alleged that his service-connected disabilities result in an inability to secure and maintain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  His allegations primarily relate to the impact of his palindromic rheumatism, but it is also noted that the Veteran has alleged that all of his service-connected disabilities contribute.  December 2011 VA Form 21-8940; see also, e.g., March 1998 letter.  

A review of the record shows that he maintains service connection for palindromic rheumatism (rated at 20 percent disabling), bilateral hearing loss (rated at 20 percent disabling), and tinnitus (rated at 10 percent disabling).  Based on these ratings, the Board cannot perform a schedular evaluation of the claim for TDIU in the first instance, instead it must consider whether referral to the Director, Compensation for extraschedular consideration is warranted.  See 38 C.F.R.            § 4.16(b).

The Veteran's December 2011 VA Form 21-8940 shows that the Veteran has a college education and worked as a salesman in a car dealership until January 1986.  Since that time, the Veteran has volunteered as a counselor in a religious congregation.  This volunteer work has not been full-time.  See January 2012 Appellant's Brief.

Above, the Board determined that the Veteran's service-connected palindromic rheumatism has not been an active disease process at any point during the appeal period and that it has no chronic residuals or extraschedular symptoms; it is therefore the effects of the bilateral hearing loss and tinnitus that are of primary importance.  To this end, the Veteran most recently underwent a VA audiological examination in July 2011 and the examiner determined that the hearing loss and tinnitus result in significant occupational effects, manifested by poor social interactions, difficulty following instructions, and hearing difficulty.  While the Board acknowledges that these are serious functional impairments, the Board also recognizes that the Veteran has continued to volunteer in a congregation where he would have to orally communicate with others.  To be clear, the Board is not finding that the Veteran's volunteer work is considered gainful employment-it is not.  Rather, the Board finds that the interactions that the Veteran has engaged in during this volunteer work speak to his functional ability and weigh against a finding that his reduced hearing acuity caused by hearing loss and tinnitus result in an inability to secure and maintain substantially gainful employment.  Accordingly, the Board does not find that the preponderance of the evidence weighs in favor of the Veteran's claim for TDIU.  38 C.F.R. § 4.16.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Lastly, the Board wants to make clear a few points in its determination of entitlement to a TDIU.  The Board has considered all three of the Veteran's service-connected disabilities and their functional effects.  The Board has considered the evaluation of Dr. J.P. from the University of Cincinnati College Medicine.  The Board observes that medical evidence from prior to the appeal period, such as the statements by Dr. J.F. and Dr. R.C., indicate that the Veteran's rheumatism causes severe pain in all of his extremities and that it renders him unable to work and totally incapacitated.  See, e.g., March 1997 medical evaluation by Dr. J.F; August 2002 Borrower's Total and Permanent Disability form by Dr. R.C.  The Veteran has also provided statements to the same effect.  See, e.g., March 1998 letter.  The Board has determined, however, that the symptomatology and functional effects related to the Veteran's joint problems are not attributed to his service-connected palindromic rheumatism, as the disease is neither an active process nor does it have any chronic residuals.  Thus, while the Board is aware that the Veteran has these problems and that they may prevent gainful employment, they are not considered to be service connected.  As noted in the evaluation above, medical examiners and treatment providers have associated these problems with degenerative changes in the joints or possibly fibromyalgia, neither of which are service connected.  The Veteran's age was also not considered in the evaluation.

In summary, referral to the Director, Compensation for an extraschedular evaluation is not warranted.  38 C.F.R. §§ 3.321, 4.16.


ORDER

Service connection for degenerative disc disease of the lumbar spine, to include as secondary to palindromic rheumatism is denied.

Entitlement to a disability rating in excess of 20 percent for palindromic rheumatism is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is required.

Degenerative Joint Disease of the Bilateral Shoulders

The Veteran seeks service connection for degenerative joint disease of the bilateral shoulders, to include as secondary to palindromic rheumatism.  This claim was considered by the Board in a February 2013 decision; however, it was determined that a prior January 2009 VA examination was inadequate to decide the claim because it did not consider aggravation.  See 38 C.F.R. § 3.310.  Accordingly, a new VA examination was ordered on remand that was to adequately consider both direct and secondary theories of service connection.  It is noted that this examination was also supposed to consider the same for the Veteran's lumbar spine condition, which was discussed and decided above.
In March 2016, the Veteran underwent the Board-ordered VA examination.  However, it appears that the examiner failed to provide an etiological opinion pertaining to the shoulders.  Indeed, the examiner completed examinations for both the shoulders and lumbar spine, as the Board had requested, but the etiological opinion that was provided only discussed the lumbar spine.  Accordingly, remand of the bilateral shoulder claim is required so that an supplemental medical opinion may be provided.  See Stegall, 11 Vet. App. at 268.

Claims that Require the Issuance of a Statement of the Case

In a November 2011 rating decision, the RO denied issues 4 - 16 listed on the title page of this decision.  As discussed in the INTRODUCTION, the Veteran filed a timely NOD with these denials in December 2011.  See 38 C.F.R. § 20.201.  As no statement of the case (SOC) has been issued for these denied claims, remand is required for the issuance of a SOC.  See 38 C.F.R. § 19.9; Manlincon, 12 Vet. App. at 238.

Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case for the following claims:

a.  Entitlement to service connection for circulatory problems.

b.  Entitlement to service connection for upper extremity neuropathy.

c.  Entitlement to service connection for lower extremity neuropathy.

d.  Entitlement to service connection for upper extremity cold injury.

e.  Entitlement to service connection for lower extremity cold injury.

f.  Entitlement to service connection for clinical gastritis.

g.  Entitlement to service connection for lichen planus.

h.  Entitlement to service connection for a nervous condition.

i.  Entitlement to service connection for a traumatic brain injury (TBI).

j.  Entitlement to service connection for otitis externa.

k.  Entitlement to service connection for obstructive sleep apnea.

l.  Entitlement to service connection for hyperlipidemia.

m.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for malignant neoplasm conjunctiva.

The Veteran should also be provided notice that in order to perfect an appeal of these issues to the Board he must file a timely substantive appeal via VA Form 9.

2.  Obtain a VA medical opinion from the same VA examiner who conducted the March 2016 VA examinations.  If that examiner is unavailable, then another physician may author the opinion.  The author must review the entire claims file in conjunction with the writing of the opinion.

The author is asked answer the following etiological questions concerning the Veteran's degenerative joint disease of the bilateral shoulders:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's condition was incurred in or is otherwise related to his active service?

b.  Is it at least as likely as not that the Veteran's condition was proximately caused or aggravated by his palindromic rheumatism?

The author should note that question b requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the disability beyond its natural progression.  If aggravation is found, then to the extent possible, the author should attempt to establish a baseline level of severity of the bilateral shoulder condition prior to its aggravation by the palindromic rheumatism.

A complete rationale must be provided for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


